Citation Nr: 0719254	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary sarcoidosis, to include as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty for two periods, from 
February 12, 1970 to February 13, 1973, and from February 14, 
1973 to October 8, 1976.  In a January 1977 Administrative 
Decision, the RO determined that the veteran's discharge from 
his second period of service was under dishonorable 
conditions.  However, in a November 1985 Administrative 
Decision, the RO determined that on February 13, 1973 the 
veteran was not eligible for complete separation; therefore 
it was determined that the veteran's period of service from 
February 12, 1970 to February 11, 1974, was under honorable 
conditions, but that his period of service from February 12, 
1974 to October 8, 1976 was under other than honorable 
conditions, such as constitute a bar to VA benefits.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of pulmonary sarcoidosis.

3.  The medical evidence of record does not show that any 
currently diagnosed respiratory disorder, to include 
pulmonary sarcoidosis, is related to military service.

CONCLUSION OF LAW

A respiratory disorder, to include pulmonary sarcoidosis, was 
not incurred in, or aggravated by, active military service 
and may not be presumed to have been so incurred, to include 
as due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Letters dated in June 2001, October 2001, May 
2004, August 2006 satisfied the duty to notify provisions, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Initially the Board notes that the most recent supplemental 
statement of the case was issued in January 2007.  However, 
the Board received additional evidence in March 2007, April 
2007, and May 2007.  This evidence consisted of a short 
statement from the veteran and two inquiry letters from one 
of the veteran's Senators.  While the RO has not reviewed 
this evidence, none of it is pertinent to the issue on 
appeal.  Accordingly, a remand to allow the RO to review this 
evidence in the first instance is not necessary.  See 38 
C.F.R. § 19.31 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sarcoidosis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed pulmonary 
sarcoidosis in service, to include as the result of exposure 
to Agent Orange.  The evidence of record reveals that the 
veteran did not serve in Vietnam.  Under 38 U.S.C.A. § 
1116(f), he is not therefore presumed to have been exposed to 
herbicide agents, to include Agent Orange.  Furthermore, 
there is no evidence of record that shows that the veteran 
was exposed to Agent Orange, or any other herbicide agent, 
during active military service.  In addition, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the veteran was not presumptively exposed to 
herbicide agents and does not have a disability that would 
warrant service connection on a presumptive basis based on 
Agent Orange exposure.

The veteran's service medical records show that he complained 
of a cough in Mach 1973.  On physical examination, the 
veteran's chest was clear to percussion and auscultation.  
The impression was upper respiratory infection.  A June 1973 
service medial record stated that the veteran complained of 
chest pain and coughing.  He denied shortness of breath.  On 
physical examination, the veteran's lungs were clear.  The 
impression was upper respiratory infection.  

During the veteran's period of service from February 1974 to 
October 1976, complaints of various respiratory symptoms were 
reported in August 1974, September 1974, November 1974, July 
1975, and September 1976.  The impressions given at these 
times were viral syndrome, upper respiratory infection, and 
coryza.  The veteran's service medical records also show that 
he was treated for multiple superficial lacerations of the 
left chest and abdomen in April 1975.

Thereafter, a November 1979 private medical report stated 
that on physical examination the veteran's lungs were clear.  
The impression was upper respiratory infection.  A second 
November 1979 private medical report stated that on 
observation, the veteran's lungs were clear.  The impression 
was upper respiratory infection.


Multiple private medical reports from February 1985 and March 
1985 indicate that the veteran was treated for chest 
complaints related to a cold.

An October 1994 VA radiographic report stated that views of 
the veteran's chest showed a small area of increased density 
projected in the right subapical area over the anterior 
second interspace which could represent scar or infiltrate.  
An even smaller area projected over the anterior portion of 
the right fifth rib.  The left chest was clear.  The 
impression was small area of scarring or infiltrate projected 
over the right upper and mid lung field as above.

A November 1994 VA radiographic report stated that views of 
the veteran's chest showed that in comparison to the October 
1994 x-rays, there had been a slight progression in the 
previously noted infiltrate in the right upper lobe and a 
possible small patchy infiltrate just superior to the minor 
fissure.  The impression was findings suggestive of 
tuberculosis, with other etiologies not excluded.

A February 1995 VA radiographic report stated that views of 
the veteran's chest showed no new infiltrate.  The impression 
was interval resolution of the right upper lobe infiltrate, 
no new abnormality.

An April 1995 VA outpatient medical report stated that the 
veteran was without pulmonary complaints except for 
occasional cough with gray sputum.  He denied shortness of 
breath and dyspnea on exertion.  On physical examination, the 
veteran's chest was clear.  The assessment was status of left 
upper lobe papillomas unknown.

A September 1997 VA radiographic report stated that views of 
the veteran's chest showed no evidence of infiltrate or 
effusion.  The impression was no acute cardiopulmonary 
change.  A subsequent September 1997 VA outpatient medical 
report stated that the veteran had a history of a positive 
purified protein derivative (PPD) test in 1984.  The report 
also stated that the positive PPD test occurred in 1994.

In an October 1997 VA outpatient medical report, the veteran 
complained of congestion in his chest and a constant cough.  
After physical examination, the assessment was pulmonary 
infection.  A second VA medical report dated the same day 
gave an assessment of bronchitis.

A November 1997 VA discharge summary stated that the veteran 
had a history of a positive PPD test in 1993.  A November 
1997 VA radiographic report stated that the veteran had a 
clinical history of "presumed sarcoid [rule out] lung 
involvement[,] lung nodules[,] or granulomas."  The report 
stated that several linear scars were present at the left 
lung base along the lateral and posterior aspect.  The 
impression was left basilar scars with no evidence of 
interstitial pulmonary disease or adenopathy.  A subsequent 
November 1997 VA outpatient medical note stated that the 
veteran complained of shortness of breath and chest 
discomfort.

A November 1997 letter from a VA physician stated that "a 
definite diagnosis [of the veteran's neurologic, 
ophthalmologic, and pulmonary disorders] has not yet been 
found."

A December 1997 VA outpatient medical report gave an 
impression of presumed central nervous system sarcoid.  A 
subsequent December 1997 VA surgical report stated that 
biopsies of the veteran's right upper and lower lung lobes 
were performed.  The pre- and post-operative diagnoses were 
rule out sarcoid.

A December 1997 VA radiographic report stated that a film of 
the veteran's chest showed "poor inspiratory effort" and a 
"prominence of basilar and right mid zone interstitial 
markings" which were far more evident than on the November 
1997 radiographic report.  The examiner stated "I doubt 
sarcoid would progress that rapidly."  The impression was 
new prominence of interstitial markings; cardiomegaly.  A 
subsequent December 1997 VA outpatient medical report stated 
that the veteran complained of chest pain and shortness of 
breath which began after a lung biopsy the previous week.  
The assessment was stable mild pulmonary particle process.

A January 1998 VA outpatient medical report stated that the 
veteran was seen for a follow-up of a bronchial condition.  
After physical examination, the assessment was "no objective 
evidence to support [pulmonary] sarcoidosis."

An August 1998 letter from a VA physician stated that the 
veteran had a total loss of vision in his left eye due to 
presumed central nervous system sarcoidosis, though the 
diagnosis was not proven by biopsy.  The letter stated that 
the veteran would require frequent pulmonary follow-up visits 
due to this condition for the rest of his life.

A September 1998 private radiographic report stated that the 
veteran had a clinical history of sarcoidosis.  The 
impression was "[n]o significant abnormality seen, 
specifically, no definite radiographic evidence of 
sarcoidosis."

A November 1998 VA fee-based private medical examination 
report stated that the veteran reported being "assaulted and 
stabbed in the chest, near the heart, in 1996."  The veteran 
stated that he subsequently developed pneumonia after removal 
of a chest tube and had several episodes of pneumonia.  The 
veteran reported shortness of breath on exertion, chest pains 
which were pleuritic in nature, and a dry cough.  On physical 
examination, the veteran's lungs were clear, with decreased 
breath sounds at the bases.  He had a barely visible stab 
wound just lateral to the nipple line.  Laboratory tests were 
indicative of mild pulmonary restriction.  The diagnosis was 
chronic pleuritic chest pain.

A March 1999 VA outpatient medical report stated that the 
veteran had "sarcoidosis diagnosed in 1996."  On physical 
examination, the veteran's lungs were clear.  The impression 
was stable lung sarcoid.  A March 1999 VA radiographic report 
stated that on views of the veteran's chest, no evidence of a 
coalescent infiltrate or pleural effusion were seen.  The 
impression stated that suboptimal inspiration appeared to 
accentuate the cardiac silhouette and basilar lung markings 
but the study was otherwise unremarkable.

A May 1999 VA outpatient medical report stated that the 
veteran had a "sarcoid diagnosis by trans bronchial biopsy 
after he presented with [left] optic neuritis and spinal 
fluid consistent with neural sarcoid."  The veteran 
complained of some chest congestion and some nasal drainage 
with discoloration.  On observation, the veteran's chest 
x-ray was normal except for an increased cardiac silhouette.  
On physical examination, the veteran's lungs were clear.  The 
impression was stable lung sarcoid, no new symptoms.

A July 1999 VA outpatient medical report gave an assessment 
of presumed sarcoidosis.

A February 2000 VA outpatient medical report stated that the 
veteran complained of a cough productive of green sputum.  
The impression was bronchitis/sinusitis.

A July 2000 VA outpatient medical note stated that the 
veteran had a history of sarcoidosis.

A December 2000 VA outpatient medical report stated that the 
veteran complained of cold symptoms for the previous 2 weeks 
with productive cough expectorating greenish mucus and chest 
soreness from coughing.  The assessment was chest clear 
bilaterally, but a hard cough was heard.

A January 2001 VA outpatient medical report gave an 
assessment of sarcoidosis.  The medical evidence of record 
shows that sarcoidosis has been diagnosed multiple times 
since January 2001.

A September 2001 VA outpatient medical report stated that the 
veteran had sarcoid.  On physical examination, the veteran's 
lungs were clear.  The assessment was all problems stable.

An August 2002 VA outpatient medical report stated that the 
veteran had sarcoidosis.  On physical examination, no lung 
abnormalities were noted.  The diagnosis was sarcoid 
quiescent.

A January 2003 VA outpatient medical report stated that the 
veteran complained of chest pain and a cough.  On physical 
examination, no lung abnormalities were noted.  The diagnosis 
was sarcoid quiescent, acute sinusitis and bronchitis, with 
Tsietze's Syndrome.

An April 2003 VA outpatient medical report stated that the 
veterans had "sarcoid which was diagnosed in 1996."  A 
second April 2003 VA outpatient medical report dated the same 
day stated that the veteran had a history of sarcoidosis 
diagnosed in 1996.

In the transcript of a July 2003 videoconference hearing 
before the Board, the veteran stated that he was diagnosed 
with sarcoidosis in 1996 and was told by a physician that the 
disease would lay dormant for 20 or 30 years before "an 
attack."  He stated that two biopsies were done which 
"verified the sarcoidosis disease."  The veteran stated 
that his eye doctor "believed it [came] from, service."

An August 2003 letter from a VA physician stated that the 
veteran "suffers from a lung and eye disease and, in my 
medical opinion, it is more likely than not that these 
diseases have lain dormant in his genes for twenty plus 
years.  I believe these diseases are directly related to his 
military service."

An August 2004 VA pulmonary examination report stated that a 
"presumed diagnosis of neuro-sarcoid was made in November 
1997."  The report stated that the veteran had 
bronchoscopies in November 1994, which was negative for 
granuloma, and December 1997, which was negative for 
sarcoidosis.  The report stated that the veteran started 
smoking about one pack of cigarettes per day at the age of 
15, quit for 4 years in his mid 20s, started smoking again at 
the age of 28, and continued smoking until July 2004.  The 
veteran reported that he "suffered a stab wound to left 
chest and left upper abdomen in an altercation with a staff 
sergeant."  The report stated that the veteran's past 
medical history included "stabbed in left chest in 1985 when 
he was hospitalized for about one month."

On a review of systems, the veteran had no chest pain or 
cough.  On physical examination, the veteran's lungs had no 
wheezing, crackles, or rhonchi.  There was a scar over the 
left anterior chest, left lateral lower chest and upper 
abdomen.  The report noted that the veteran had normal chest 
x-rays while in service and on discharge, as well as normal 
chest x-rays in March 1999, September 2001, April 2003, June 
2003, and June 2004.  The report stated that a July 2004 
magnetic resonance imaging showed no acute pathology.  The 
report noted that August 1998 laboratory tests were 
"virtually unchanged since [February 1998] and [November 
1997].  They are consistent with mild emphysema."  The 
impression was

ophthalmology and neurology data 
consistent with presumed sarcoidosis, 
there is no evidence of pulmonary sarcoid 
by x-ray or [laboratory tests]. . . . In 
about 7% of cases, the chest x-ray 
remains normal [throughout] the course of 
non[-]pulmonary sarcoid.  The [laboratory 
tests] are consistent with mild emphysema 
consistent with his cigarette smoking 
history.

An e-mail in June 2006 between the RO and a VA Medical Center 
shows that the physician who wrote the August 2003 letter 
which stated that the veteran's "diseases are directly 
related to his military service" was requested to provide a 
statement substantiating her opinion.  The e-mail reply from 
the VA Medical Center stated that the physician "had 
submitted an Independent opinion that the [veteran] had a 
preexisting lung condition.  She was asked to substantiate 
her opinion.  She could not provide any information to 
substantiate this opinion."

An August 2006 VA pulmonary examination report stated that 
the veteran complained of having trouble breathing.  The 
report stated that the examiner had reviewed the veteran's 
claims file, particularly the August 2003 letter from a VA 
physician.  The report noted the veteran's medical and social 
history.  A physical examination was conducted.  Under the 
impression of sarcoidosis, the examiner stated

[t]here is in my mind little doubt that 
this gentleman has sarcoidosis of the 
nervous system and/or eye.  However, I am 
not able to state that he has pulmonary 
sarcoidosis.  Particular findings which 
raise doubts as to the presence of 
pulmonary sarcoidosis include his 
previous pulmonary function tests showing 
only airways obstruction, his normal 
chest radiographs, and his two negative 
bronchoscopies.  I believe he may well 
have lung disease of some sort - the 
airways obstruction on his pulmonary 
function tests is an indication of that.  
Furthermore, the new restrictive 
component may indicate another process, 
which indeed could be a new manifestation 
of his sarcoidosis.  However, I am unable 
to state with any degree of confidence 
that this originated [or] developed 
during his period of active duty or 
within the year following.  As to the 
possibility of it "laying dormant in his 
genes", it certainly is true that 
sarcoidosis can be present for prolonged 
periods prior to diagnosis.  This 
accounts for one of the most common 
radiographic presentations of sarcoidosis 
as bilateral hilar adenopathy in a 
routine film in an asymptomatic patient.  
However, I cannot locate any evidence 
that any suggestion of pulmonary 
sarcoidosis dated back to his military 
service in the mid 1970's.

The examiner also stated that post-nasal drop was the most 
likely cause of the veteran's chronic cough.

Initially, the Board notes that the evidence of record does 
not show that the veteran has been diagnosed with pulmonary 
sarcoidosis.  The most recent medical evidence of record 
shows that the examiner had "doubts as to the presence of 
pulmonary sarcoidosis."  While several medical reports 
diagnosed sarcoidosis, these diagnoses are not consistent 
with the evidence of record.  The May 1999 VA outpatient 
medical report stated that the veteran had a "sarcoid 
diagnosis by trans bronchial biopsy."  The Board notes that 
the medical evidence of record shows that both of the 
veteran's bronchial biopsies did not diagnose sarcoidosis.  
The April 2003 VA outpatient medical reports stated that 
sarcoidosis was diagnosed in 1996, but there is no medical 
evidence of record from 1996 that provides a diagnosis of 
pulmonary sarcoidosis.  The absence of a diagnosis of 
pulmonary sarcoidosis in 1996 is substantiated by the 
November 1997 VA discharge summary, which stated that the 
veteran had "presumed" sarcoidosis, and the November 1997 
letter from a VA physician, which specifically stated that no 
diagnosis had yet been found.  A December 1997 VA outpatient 
medical report gave a diagnosis of "rule out sarcoidosis."  
A subsequent VA radiographic report stated "I doubt sarcoid 
would progress that rapidly" and gave an impression of "new 
prominence of interstitial markings; cardiomegaly."  A 
further December 1997 VA outpatient medical report diagnosed 
stable mild pulmonary particle process.  These reports were 
followed by a January 1998 VA outpatient medical report which 
specifically stated that there was "no objective evidence to 
support [pulmonary] sarcoidosis."  Furthermore, the examiner 
who stated that the veteran had sarcoidosis in September 
2001, August 2002, and January 2003 is the same examiner who 
stated in August 2004 that "there is no evidence of 
pulmonary sarcoid by x-ray or [laboratory tests]."  
Accordingly, the preponderance of the evidence does not show 
that the veteran has a current diagnosis of pulmonary 
sarcoidosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the preponderance of the medical evidence shows 
the veteran does not currently have a diagnosis of pulmonary 
sarcoidosis.

Furthermore, even if the veteran had a current diagnosis of 
pulmonary sarcoidosis, the medical evidence of record does 
not show that the disorder is related to military service.  
The veteran's service medical records are negative for any 
diagnosis of pulmonary sarcoidosis.  Pulmonary sarcoidosis 
was not diagnosed within one year of separation from active 
duty.  Indeed, there is no medical evidence of record that 
this disorder was diagnosed prior to 1996, over 30 years 
after separation from active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).

Additionally, the medical evidence of record does not show 
that any respiratory disorder, to include pulmonary 
sarcoidosis, is related to military service.  The only 
medical evidence of record that addresses a nexus between the 
veteran's respiratory disorder and military service are the 
August 2003 letter from a VA physician and the August 2006 VA 
pulmonary examination report.  While the August 2003 letter 
from a VA physician stated that the veteran's pulmonary 
sarcoidosis was related to military service, the examiner was 
subsequently reported to be unable to substantiate that 
opinion.  In contrast, the examiner who conducted the August 
2006 examination report substantiated his opinion based on 
the medical evidence of record and stated that he could not 
"locate any evidence that any suggestion of pulmonary 
sarcoidosis dated back to his military service in the mid 
1970's."  Accordingly, the preponderance of the medical 
evidence of record does not provide a nexus between any 
currently diagnosed respiratory disorder, to include 
pulmonary sarcoidosis, and the veteran's military service.

The veteran has also claimed that his pulmonary sarcoidosis 
was caused by a stab wound to his lungs during service.  In 
this regard, the veteran's service medical show only one 
incident in service that is analogous to a knife wound to the 
chest.  This is the April 1975 medical report which stated 
that the veteran had multiple superficial lacerations to the 
chest and abdomen.  The Board notes that even if the medical 
evidence of record showed that the veteran's respiratory 
disorder was directly related to this in-service injury, 
service connection would not be warranted as it occurred 
during a period of service which was determined to be under 
other than honorable conditions, such as constitute a bar to 
VA benefits.  See 38 C.F.R. § 3.12 (2006).  

The veteran's statements alone are not sufficient to prove 
that pulmonary sarcoidosis, or any currently diagnosed 
respiratory disorder is related to military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that pulmonary sarcoidosis, or any 
respiratory disorder which has been currently diagnosed, is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the preponderance of the evidence of 
record does not show that the veteran has a current diagnosis 
of pulmonary sarcoidosis, or any other respiratory disorder, 
which was diagnosed within one year of separation from 
military service or which has been otherwise related to 
military service.  As such, service connection for a 
respiratory disorder, to include pulmonary sarcoidosis, is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
pulmonary sarcoidosis, to include as secondary to Agent 
Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


